DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20170138096 A1).

With regards to claim 1, Zhang discloses a latch assembly (3 Figure 1) for a vehicle closure panel (door D [PP 0045]), comprising: 
a housing (23 Figure 1) having an internal cavity configured for receipt of internal latch components (55, 57 Figure 1); 
a cover (27 Figure 1) attached to said housing to enclose at least a portion of said internal cavity; 
at least one release cable (32 Figure 7) configured for operable connection to at least one of the internal latch components (55 Figure 7); 
a water shield (40 Figure 1) attached to said cover and having at least one opening (401 Figure 10) sized for receipt of said at least one release cable therethrough; and 
at least one seal member (“watertight member” 42 Figure 1) configured to form a water-tight seal between at least one of said housing and said cover (Figure 16 shows that the seal 42 prevents water from entering between the housing and the cover.), said water shield and said cover, and said at least one opening and said at least one release cable. 

With regards to claim 11, Zhang discloses a vehicle closure panel (door D [PP 0045]) having a closure latch assembly (3 Figure 1), comprising: 
a housing (23 Figure 1) having an internal cavity configured for receipt of internal latch components (55, 57 Figure 1); 
a cover (27 Figure 1) attached to said housing to enclose at least a portion of said internal cavity; 
(32 Figure 7) configured for operable connection to at least one of the internal latch components (55 Figure 7); 
a water shield (40 Figure 1) attached to said cover and having at least one opening (401 Figure 10) sized for receipt of said at least one release cable therethrough; and 
at least one seal member (42 Figure 1) configured to form a water-tight seal between at least one of said housing and said cover (Figure 16 shows that the seal 42 prevents water from entering between the housing and the cover.), said water shield and said cover, and said at least one opening and said at least one release cable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2-7, 10, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Vo (US-7414190-B2).

With regards to claim 2, Zhang discloses the latch assembly of Claim 1. 
Zhang does not disclose that said at least one seal member includes a first seal member that provides a water tight seal between said housing and said cover.
However, Vo discloses an environmental seal (Figure 4) for an electrical device that includes a first seal member (45 Figure 4) that provides a water tight seal between a housing (12 Figure 4) and a cover (14 Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a sealing arrangement as taught by Vo for the interface between the housing and cover of Zhang. One would have been motivated to make this substitution in order to achieve a watertight seal between the housing and cover with fewer components (eliminating the seal 42 of Zhang). One would have been further motivated to replace the interface between the cover and water shield of Zhang with the seal of Vo in order to reduce the cost and complexity of latch by using a single type of seal for each interface between components. (Using the seal of Vo wherever possible “avoid[s] the costs associated with the use of an elastomeric gel, seal or gasket” [Col 7 Line 65].)
	
With regards to claim 3, Zhang in view of Vo teaches the latch assembly of Claim 2, 
wherein said first seal member (45 Figure 4) is attached to one of said housing (12 Figure 4) and said cover, and the other of said housing and said cover (12 Figure 4) has a raised  (55 Figure 4) brought into compressed engagement with said first seal member (“the snap 16 draws the lip 55 into the channel 45 when snap 16 flexes” [Col 6 Line 67]).

With regards to claim 4, Zhang in view of Vo teaches the latch assembly of Claim 2, 
wherein said at least one seal member includes a second seal member (45 Figure 4) that provides a water tight seal between said water shield (14 Figure 4) and said cover (12 Figure 4). (Here the seal elements of the cover 12 and housing 14 of Vo have been applied to the water shield 40 and cover 27 of Zhang respectively, see claim 2.)

With regards to claim 5, Zhang in view of Vo teaches the latch assembly of Claim 4, 
wherein said second seal member (45 Figure 4) is attached to one of said water shield and said cover (12 Figure 4), and the other of said water shield (14 Figure 4) (Here the seal elements of the cover 12 and housing 14 of Vo have been applied to the water shield 40 and cover 27 of Zhang respectively, see claim 2.) and said cover has a raised seal bead (55 Figure 4) brought into compressed engagement with said second seal member. (“the snap 16 draws the lip 55 into the channel 45 when snap 16 flexes” [Col 6 Line 67])

With regards to claim 6, Zhang in view of Vo teaches the latch assembly of Claim 5, 
wherein one of said cover and said water shield (14 Figure) has a cam surface (16 Figure 4) and the other of said cover (12 Figure 4) (Here the seal elements of the cover 12 and housing 14 of Vo have been applied to the water shield 40 and cover 27 of Zhang respectively, see claim 2.),  and said water shield has a detent (15a Figure 4), said cam surface and said (Figure 1 shows that the sealing arrangement of Vo includes a clasp 16, which includes the cam and detent surfaces of Figure 4 that bring the raised seal bead into compressed engagement the second seal member) .

With regards to claim 7, Zhang in view of Vo teaches the latch assembly of Claim 6, 
wherein said cam surface and said detent each have at least one lead-in surface (the angled surface of 16 and the rounded top surface of 15a, Figure 4) to facilitate bringing said raised seal bead (55 Figure 4) into sliding compressed engagement (raised seal bead 55 slides against surface 43 when brought into compressed engagement by the clasp 15 of Figure 4) with said second seal member.
	
With regards to claim 10, Zhang teaches the latch assembly of Claim 1.
Zhang does not disclose that said at least one seal member provides a water tight seal between said water shield and said cover and wherein one of said cover and said water shield has a cam surface and the other of said cover and said water shield has a detent.
However, Vo discloses an environmental seal (Figure 4) for an electrical device that includes a first seal member (45 Figure 4) that provides a water tight seal between a first component (12 Figure 4) and a second component (14 Figure 4). Vo further discloses that the second component (14 Figure 4) has a cam surface (16 Figure 4) and the first component (12 Figure 4) has a detent (15a Figure 4), said cam surface and said detent being configured to bring at least a portion of said raised seal bead into compressed engagement with said second (Figure 1 shows that the sealing arrangement of Vo includes a clasp 16, which includes the cam and detent surfaces of Figure 4 that bring the raised seal bead into compressed engagement the second seal member. “the snap 16 draws the lip 55 into the channel 45 when snap 16 flexes” [Col 6 Line 67]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the sealing arrangement of Vo for the interface between the water shield and cover of Zhang. One would have been motivated to make this substitution in order to achieve a watertight compression seal between the water shield and cover. (“the interaction of the channel 45 and the lip 55 produce a substantially watertight seal around the periphery of the NID 10 when the outer cover 14 is closed on the base 12. The watertight seal prevents moisture from entering the interior cavity” [Col 7 Line 56]).

With regards to claim 12, Zhang discloses the vehicle closure panel of Claim 11. 
Zhang does not disclose that said at least one seal member includes a first seal member that provides a water tight seal between said housing and said cover.
However, Vo discloses an environmental seal (Figure 4) for an electrical device that includes a first seal member (45 Figure 4) that provides a water tight seal between a housing (12 Figure 4) and a cover (14 Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the sealing arrangement of Vo for the interface between the housing and cover of Zhang. One would have been motivated to make this substitution in order to achieve a watertight seal between the housing and cover with fewer components (eliminating the seal 42 of Zhang). One would have (Using the seal of Vo wherever possible “avoid[s] the costs associated with the use of an elastomeric gel, seal or gasket” [Col 7 Line 65].)

With regards to claim 13, Zhang in view of Vo teaches the vehicle closure panel of Claim 12, 
wherein said first seal member (45 Figure 4) is attached to one of said housing (12 Figure 4) and said cover, and the other of said housing and said cover (12 Figure 4) has a raised seal bead (55 Figure 4) brought into compressed engagement with said first seal member (“the snap 16 draws the lip 55 into the channel 45 when snap 16 flexes” [Col 6 Line 67]). 

With regards to claim 14, Zhang in view of Vo teaches the vehicle closure panel of Claim 12, 
wherein said at least one seal member includes a second seal member (45 Figure 4) that provides a water tight seal between said water shield (14 Figure 4) and said cover (12 Figure 4). (Here the seal elements of the cover 12 and housing 14 of Vo have been applied to the water shield 40 and cover 27 of Zhang respectively, see claim 12.)

With regards to claim 15, Zhang in view of Vo teaches the vehicle closure panel of Claim 14, 
(45 Figure 4) is attached to one of said water shield and said cover (12 Figure 4), and the other of said water shield (14 Figure 4) (Here the seal elements of the cover 12 and housing 14 of Vo have been applied to the water shield 40 and cover 27 of Zhang respectively, see claim 12.) and said cover has a raised seal bead (55 Figure 4) brought into compressed engagement with said second seal member (“the snap 16 draws the lip 55 into the channel 45 when snap 16 flexes” [Col 6 Line 67]).

With regards to claim 16, Zhang in view of Vo discloses the vehicle closure panel of Claim 15, 
wherein one of said cover and said water shield (14 Figure 4) has a cam surface (16 Figure 4) and the other of said cover (12 Figure 4) (Here the seal elements of the cover 12 and housing 14 of Vo have been applied to the water shield 40 and cover 27 of Zhang respectively, see claim 12.) and said water shield has a detent (15a Figure 4), said cam surface and said detent being configured to bring at least a portion of said raised seal bead into compressed engagement with said second seal member. (Figure 1 shows that the sealing arrangement of Vo includes a clasp 16, which includes the cam and detent surfaces of Figure 4 that bring the raised seal bead into compressed engagement the second seal member.)

With regards to claim 17, Zhang in view of Vo teaches the vehicle closure panel of Claim 16, 
wherein said cam surface and said detent each have at least one lead-in surface (the angled surface of 16 and the rounded top surface of 15a, Figure 4) to facilitate bringing said (55 Figure 4) into sliding compressed engagement (raised seal bead 55 slides against surface 43 when brought into compressed engagement by the clasp 15 of Figure 4) with said second seal member.

With regard to claim 20, Zhang discloses the vehicle closure panel of Claim 11. 
Zhang does not disclose that said at least one seal member provides a water tight seal between said water shield and said cover and wherein one of said cover and said water shield has a cam surface and the other of said cover and said water shield has a detent.
However, Vo discloses an environmental seal (Figure 4) for an electrical device that includes a first seal member (45 Figure 4) that provides a water tight seal between a first component (12 Figure 4) and a second component (14 Figure 4). Vo further discloses that the second component (14 Figure 4) has a cam surface (16 Figure 4) and the first component (12 Figure 4) has a detent (15a Figure 4), said cam surface and said detent being configured to bring at least a portion of said raised seal bead into compressed engagement with said second seal member (Figure 1 shows that the sealing arrangement of Vo includes a clasp 16, which includes the cam and detent surfaces of Figure 4 that bring the raised seal bead into compressed engagement the second seal member) .
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the sealing arrangement of Vo for the interface between the water shield and cover of Zhang. One would have been motivated to make this substitution in order to achieve a watertight compression seal between the water shield and cover. (“the interaction of the channel 45 and the lip 55 produce a substantially watertight seal around the periphery of the NID 10 when the outer cover 14 is closed on the base 12. The watertight seal prevents moisture from entering the interior cavity” [Col 7 Line 56]).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Vo in further view of Gotzen (US-20190316388-A1).

With regards to claim 8, Zhang in view of Vo teaches the latch assembly of Claim 4. 
Zhang in view of Vo does not teach that said at least one seal member includes a third seal member that provides a water tight seal between said at least one opening and said at least one release cable.
However, Gotzen discloses a motor vehicle lock that includes a seal member (65 Figure 8) that provides a water tight seal between an opening (58 Figure 8) and a release cable (45 Figure 8). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the cable sealing arrangement of Gotzen to the latch assembly of Zhang in view of Vo. One would have been motivated to make this modification in order to prevent water from entering the latch assembly through the cable opening.

With regards to claim 9, Zhang in view of Vo in further view of Gotzen teaches the latch assembly of Claim 8, 
wherein said third seal member is an annular member having a through bore sized for an interference fit about said at least one release cable and sized for an interference fit about (Figure 8 shows the seal 65 to be annular and be held by interference fits to each of the cable and opening.)

With regards to claim 18, Zhang in view of Vo teaches the vehicle closure panel of Claim 14. 
Zhang in view of Vo does not teach that said at least one seal member includes a third seal member that provides a water tight seal between said at least one opening and said at least one release cable.
However, Gotzen discloses a motor vehicle lock that includes a seal member (65 Figure 8) that provides a water tight seal between an opening (58 Figure 8) and a release cable (45 Figure 8). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the cable sealing arrangement of Gotzen to the latch assembly of Zhang in view of Vo. One would have been motivated to make this modification in order to prevent water from entering the latch assembly through the cable opening.

With regards to claim 19, Zhang in view of Vo in further view of Gotzen teaches the vehicle closure panel of Claim 18, 
wherein said third seal member is an annular member having a through bore sized for an interference fit about said at least one release cable and sized for an interference fit about an opening in said water shield. (Figure 8 shows the seal 65 to be annular and be held by interference fits to each of the cable and opening.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-7028798-B2: A vehicle panel opening device with a cable seal. 
US-10704691-B2: A compressed sealing arrangement for two components. 
US-7544887-B2: A sealed electrical junction box with a sliding cover.
US-8796548-B2: A sealed electrical utility box.
KR-101250210-B1: A vehicle tailgate latch with a compression seal.
FR-2983227-A1: A motor vehicle lock with a sliding cover.
DE-202008005367-U1: A sealing arrangement for a vehicle latch cover. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675